       CASE 0:20-cv-01409-DWF-ECW Doc. 21 Filed 12/01/20 Page 1 of 2




                        UNITED STATES DISTRICT COURT
                           DISTRICT OF MINNESOTA


 Jeffrey Lee Jones,                                    Civil No. 20-1409 (DWF/ECW)

                      Plaintiff,

 v.                                                                           ORDER

 Minnesota, JoAnne Hagfors,
 Kathy Casady, Gladys D. Mejia,
 Regions Hospital, St. Paul Police,
 Ramsey County, Donald Ryan,
 Hennepin County Child Protection &
 Social Services, Robert A. Manson, and
 Stephen Nesser,

                      Defendants.


      The above matter comes before the Court upon the Report and Recommendation

of United States Magistrate Judge Elizabeth Cowan Wright dated October 23, 2020.

(Doc. No. 19.) No objections have been filed to that Report and Recommendation in the

time period permitted. Based upon the Report and Recommendation of the Magistrate

Judge, upon all of the files, records, and proceedings herein, IT IS HEREBY

ORDERED that:

      1.     Magistrate Judge Elizabeth Cowan Wright’s Report and Recommendation

dated October 23, 2020 (Doc. No. [19]) is ADOPTED.

      2.     Plaintiff Jeffrey L. Jones’ Complaint (Doc. No. [1]) is DISMISSED WITH

PREJUDICE to the extent it seeks to state a claim for violation of 18 U.S.C. § 113.
        CASE 0:20-cv-01409-DWF-ECW Doc. 21 Filed 12/01/20 Page 2 of 2




       3.     The Complaint is DISMISSED WITHOUT PREJUDICE for failure to

state a claim to the extent it seeks to state a First Amendment retaliation claim against

Defendant “St. Paul Police.”

       4.     The remainder of the Complaint is DISMISSED WITHOUT

PREJUDICE for lack of subject-matter jurisdiction.

       5.     The Application to Proceed in District Court Without Prepaying Fees or

Costs (Doc. No. [2]), Hearing Request (Doc. No. [10]), and filing titled “Affidavit and

Support and Complaint Motion Request Rule 113.01 to Merge” (Doc. No. [16]) are all

DENIED AS MOOT.

       LET JUDGMENT BE ENTERED ACCORDINGLY.


Dated: December 1, 2020                    s/Donovan W. Frank
                                           DONOVAN W. FRANK
                                           United States District Judge




                                             2
